Citation Nr: 0115576	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
has been developed.

2.  Post-traumatic stress disorder results in occupational 
and social impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for 
post-traumatic stress disorder have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran.  Furthermore, the veteran has been afforded two VA 
examinations to assess the severity of disability.  Those 
examinations are adequate for rating purposes.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  The determination of whether an 
increased evaluation is warranted is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran's post-traumatic stress disorder is evaluated as 
30 percent disabling under diagnostic code 9411.  The 
evaluation assigned for service connected disability is 
established by comparing the disabling manifestations with 
the criteria in the VA's SCHEDULE FOR RATING DISABILITIES 
(SCHEDULE), codified in C.F.R. Part 4 (2000).

Under the general rating formula for mental disorders, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The veteran underwent a VA examination in February 1999.  The 
veteran reported frequent thoughts and recollections about 
his combat experiences during Vietnam, as well as flashbacks.  
He indicated that he disliked crowds and that he avoided 
movies about Vietnam.  He complained of sleep disturbance, 
hyper-vigilance, alienation, inability to concentrate, and 
depression, noting that he seemed to have memory lapses and 
that he had felt depressed for three or four years.  
Examination revealed thought processes and though content to 
be normal.  The veteran was not suicidal or homicidal.  
Although he admitted to mild suicidal thoughts and ideation, 
he denied current suicidal thoughts, ideation, plans, or 
intent.  The veteran was fully oriented.  Although long-term 
memory was intact, short-term memory, concentration, and 
judgment appeared to be moderately impaired.  The examiner 
diagnosed post-traumatic stress disorder, chronic, moderate 
and assigned a Global Assessment of Functioning (GAF) 
evaluation of 55, noting moderate social and occupational 
impairment due to post-traumatic stress disorder.  

Post service treatment records reflect ongoing treatment for 
post-traumatic stress disorder.  A January 1999 entry 
reflects that the veteran was being followed for psychotropic 
medication management and that the veteran persistently was 
re-experiencing specific traumas through intrusive 
recollections, nightmares, and flashbacks.  The veteran 
demonstrated persistent avoidance of stimuli associated with 
traumatic experiences and numbing of general responsiveness, 
evidenced by such things as efforts to avoid conversations 
about the trauma, a markedly diminished participation in 
social activities, feelings of estrangement from others, and 
a restricted range of affect.  The examiner noted that the 
veteran was divorced due to his violent temper, self-
medication with alcohol and obsessive destructive behaviors, 
but that the veteran had custody of his six-year-old son and 
was working hard on his responses to emotional pain.  The 
veteran, according to the examiner, had persistent symptoms 
of increased arousal, including sleep disturbance, 
irritability, outbursts of anger, low frustration tolerance, 
difficult concentrating, hyper-vigilance, paranoia, and 
exaggerated startle response.  The examiner added that all 
these symptoms had affected the veteran's ability to obtain 
and maintain gainful employment, although the most 
debilitating symptoms had been increased arousal, complicated 
by depression and attempts to cover up hyper-arousal and 
anxiety with anger.  The examiner also observed that the 
veteran's work history since the veteran's return from 
Vietnam reflected the impact of these symptoms, and that the 
veteran had worked at the Post Office since 1994.  The 
examiner's diagnoses included post-traumatic stress disorder, 
chronic, and the examiner assigned a GAF evaluation of 65.  

In June 1999, the veteran reportedly was not sleeping well 
because he was out of medication.  He continued to have low 
frustration tolerance and would get upset easily.  At that 
time, speech was of normal rate and rhythm, thought processes 
were coherent and logical, there was no suicidal or homicidal 
ideation, and insight and judgment were intact.  However, the 
veteran had a depressed affect, low frustration tolerance, 
and high anxiety.  

In September 1999, the veteran reported doing poorly after 
having "split" with a girl friend of five years.  The 
veteran reported being depressed with a poor sleep pattern, 
experiencing nightmares several times per week, and having a 
poor frustration level.  The veteran was highly irritable and 
depressed at the time.  The veteran continued to work at the 
Post Office, but reportedly made marginal adjustment due to 
post-traumatic stress disorder.  The examiner added that 
without medication the veteran would likely be hospitalized.  
The diagnosis was post-traumatic stress disorder.  

In October 1999, the veteran complained of depression and 
relationship problems, characterized by the veteran's mental 
health care provider as all part of the veteran's post-
traumatic stress disorder.  He also complained of intrusive 
thoughts and a short attention span.  The veteran reported 
that he and his girl friend had "broken up" and indicated 
that he was concerned how the break up would affect his son.  
The health care provider reported that the veteran was making 
marginal adjustment to the community at best and assigned a 
GAF evaluation of 45.  

In November 1999, the veteran continued to experience what 
were characterized as severe problems within the community.  
The veteran complained that he continued to be hyper-alert, 
especially at night, and to be irritable.  Later that month 
his complaints included being depressed and having a low 
frustration level.  

In November 1999, the veteran again underwent a VA 
examination.  The veteran complained of feeling fearful in 
his own home, reported that he experienced hyper-vigilance, 
noting that he would walk the perimeter of his home to 
protect himself and his son, and experienced panic attacks 
about two times per week.  He related nightmares about combat 
and flashbacks, he expressed guilt that innocent people were 
harmed, he indicated that he felt alienation from others and 
avoided crowds, and he stated that certain noises were 
upsetting.  Although he indicated he was sleeping better 
since starting post-traumatic stress disorder treatment, he 
added that he was still only sleeping five to seven hours per 
night.  He indicated that he was depressed and experienced 
difficulty concentrating.  He also indicated that during the 
prior year he had taken three to four weeks of sick leave to 
care for his son, but also to care for his own physical and 
emotional troubles.  Examination revealed the veteran to be 
pleasant and cooperative.  The veteran was properly oriented, 
his thoughts were well organized, and no formal thought 
disorder was present.  The examiner attributed impairment of 
concentration to depression, but added that remote and recent 
memory were basically intact.  The veteran was moderately 
anxious and depressed with a flat affect.  Although the 
veteran admitted to earlier suicidal thoughts, there was no 
evidence of suicidal or homicidal thoughts, intents, or 
plans.  The examiner concluded that there was evidence of 
frequent intrusive thoughts, hyper-vigilance, startle 
responses, impaired sleep and concentration, feelings of 
alienation and anhedonia, and depression.  The examiner 
further concluded that the veteran's disorder had clearly 
impaired his personal, social, and occupational functioning.  
The diagnosis was post-traumatic stress disorder, chronic, 
and the examiner assigned a GAF evaluation of 58.  

In January 2000, the veteran indicated that he was 
increasingly depressed.  He complained of intrusive thoughts 
of the war and depression on rainy days.  The veteran was 
encouraged to get on medication on a regular basis so as to 
better control his symptoms.  

In February 2000, the veteran reportedly was not as stressed 
as usual.  He was sleeping better, although he indicated that 
he was getting up several times per night.  According to an 
entry later that month, the veteran was alert and friendly.  

In March 2000, the veteran reportedly had increased post-
traumatic stress disorder symptoms.  He reported more 
thoughts of experiences and was not sleeping well.  He 
indicated that he had not lost his temper at work, but was 
more irritated than usual.  

A May 2000 entry from treatment records reflects the presence 
of continuing paranoia and underlying anger.  According to 
that entry, the veteran also continued to experience 
depression and experienced increased flashbacks.  That entry 
reflects an opinion that the veteran's post-traumatic stress 
disorder impacted all aspects of his life and was not in good 
control.  That entry further reflects that a recent marriage 
had increased stress because the veteran was not used to 
living with anyone, although according to that entry the 
marriage also helped because his new wife helped take care of 
the veteran's child.  

In June 2000, the veteran indicated that he was not doing as 
well because his son was visiting with his mother for eight 
weeks.  The veteran also indicated that he and his new wife 
had been on a honey moon, but that it was stressful because 
he and his wife had an argument after a woman in a bar 
approached the veteran.  The veteran added that he was a 
little stressed because his new in-laws were going to visit 
for two days.  The veteran further reported that his new 
wife's son lived in the veteran's home two weeks out of four, 
that his son and his wife's son sometimes experienced 
conflict, and that the conflict was not more than that 
normally experienced by siblings.  The veteran indicated that 
he had been married five times and wanted to make this 
marriage work.  According to the health care provider, the 
veteran was making marginal adjustment in the community at 
best and would be unable to function on the job, if placed 
under any stress.  

In August and September 2000, the veteran complained of 
marital problems.  In October 2000, the veteran reported 
doing somewhat better after a change in his medication.  The 
veteran continued to work at the Post Office, and although 
according to the health care provider the veteran made 
marginal adjustment at best, the veteran indicated that he 
had not missed work since getting married.  

In February 2001, the veteran reportedly was pleasant and 
cooperative.  His mood was euthymic, and he had full range of 
affect, although he was guarded.  Thoughts were goal oriented 
with good content.  The veteran indicated that he was 
compliant with medications.  He indicated that he continued 
to have some intrusive thoughts of his war experiences, but 
that these had been reduced with medication and group 
attendance.  He indicated that his anger was under control, 
although he was having bouts of verbally aggressive behavior 
when he first married his current wife.  The veteran also 
complained of trouble falling asleep, but attributed this to 
normal every day stress.  The veteran reportedly was 
symptomatic but stable.  

In March 2001, the veteran indicated that he slept only four 
to six hours per night and that he experienced ongoing 
nightmares, anger, and flashbacks.  The impression was post-
traumatic stress disorder, chronic, and the veteran's health 
care provider assigned a GAF evaluation of 55. 

In March 2001, the veteran testified before the undersigned 
Board Member.  He indicated that he experienced difficulty 
sleeping at night as a result of his post-traumatic stress 
disorder.  He indicated that he sought mental health care 
once a week for his disorder and that he was receiving 
medication.  He also indicated that he worked for the Post 
Office and that he sometimes missed work as a result of his 
disorder, although he generally did not miss work to attend 
appointments.  He complained of suicidal thoughts at times, 
indicated that he avoided crowds, and further indicated that 
he experienced difficulties with relationships, although he 
also indicated that he had some friends with whom he 
socialized.  He also complained of memory loss and panic 
attacks. 

The veteran's reported symptoms have included depression, 
anxiety, hyper-vigilance, and irritability, a depressed/flat 
affect at times, as well as some difficulty with 
concentration and what appears to be mild, or at most 
moderate, if any, short term memory loss at times.  The 
veteran has reported feelings of paranoia and panic attacks, 
although by and large his most salient complaints appear to 
be depression and irritability, together with sleep 
disturbances and intrusive recollections.  The veteran has 
reported a history of some suicidal thoughts, although he has 
not at any point pointed to an actual suicidal intent or 
plan, and he reportedly has experienced difficulty in his 
personal relationships. 

The veteran's GAF evaluations have ranged from 45 to 65.  A 
GAF of 61 to 70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.  
A GAF of 51 to 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers), 
whereas a GAF of 41 to 50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.

The bulk of the GAF evaluations assigned to the veteran's 
disability have fallen within the range of 51 to 60, 
including a recent GAF evaluation of 55.  These scores 
suggest a disability characterized by moderate symptoms.  The 
Board reads these together with the veteran's reported 
histories of symptomatology and findings by the veteran's 
mental health care provider which at times have characterized 
the veteran's ability to adjust as marginal and which at one 
point suggested that the veteran would be unable to work if 
exposed to greater stress.  The Board finds, therefore, that 
the veteran's disability results occupational and social 
impairment with reduced reliability and productivity, 
warranting a 50 percent evaluation.  

However, higher evaluation of 70 percent is clearly 
unwarranted.  The bulk of the GAF evaluations assigned to the 
veteran's disability, including the most recent GAF 
evaluation documented in treatment records does not suggest 
the presence of deficiencies in most areas.  Although a GAF 
evaluation of 41 to 50 is consistent with suicidal ideation 
and severe obsessional rituals, these have not been clearly 
documented.  Even if the veteran has some suicidal ideation, 
treatment records and examination reports do not suggest 
obsessional rituals and do not suggest intermittently 
illogical speech, near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene. 

Although the veteran has complained at times of irritability 
toward a coworker and the need to take leave from work, this 
does not appear to have been a predominant problem from the 
accounts documented in the treatment records, and the veteran 
appears to be able to work successfully in his occupation at 
the Post Office.  Although the veteran has complained of 
difficulty with some relationships, the veteran does not 
appear unable to maintain human relationships.  He has 
indicated that although he avoids crowds, he socializes with 
friends and has reported socializing in bars.  He maintains a 
marriage, albeit with some difficulty.  He also has custody 
of a minor child and appears according to treatment records, 
to be a caring and devoted parent who discharges his duties, 
which have included making appropriate arrangements for a 
baby sitter, with admirable zeal.  Although the GAF 
evaluations contained in the claims file suggest a 
significant disability, neither those GAF evaluations nor the 
medical findings contained in the claims file suggest a 
disability so great as to even approximate a 70 percent 
evaluation.  Therefore, a 50 percent evaluation, but no 
greater, is warranted for the veteran's disability.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

The 50 percent disability rating according to the Schedule 
does not preclude the Board from granting a higher rating for 
this disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability" is made.  38 C.F.R. § 3.321 (b)(1) 
(2000).  The Board must find that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings, up to 100 percent, 
are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his post-traumatic stress 
disorder, and his post-traumatic stress disorder has not had 
such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
There is no evidence that the impairment resulting from post-
traumatic stress disorder warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from post-
traumatic stress disorder is adequately compensated by the 50 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

ORDER

A 50 percent evaluation, but no greater, for post-traumatic 
stress disorder is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

